UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6903


RANDLE COOKE,

                Plaintiff - Appellant,

          v.

ATTORNEY GENERAL ERIC HOLDER; CHARLES         E.     SAMUELS,   JR.;
KATHLEEN SEBELIUS; JUSTIN ANDREWS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-ct-03268-FL)


Submitted:   October 17, 2014             Decided:    December 22, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randle Porter Cooke, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Randle    Cooke     appeals   the     district    court’s    order

dismissing his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971),

for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii)

(2012).     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.      Cooke v. Holder, No. 5:13-ct-03268-FL (E.D.N.C.

June 6, 2014).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court   and   argument   would   not   aid   the   decisional

process.



                                                                      AFFIRMED




                                      2